Title: From George Washington to Robert Howe, 23 September 1783
From: Washington, George
To: Howe, Robert


                  
                     Dear Sir,
                     Rocky Hill Septr 23d 1783.
                  
                  Congress by a Resolve of this date, have directed me to dispose of the Regiment which remains at Philadelphia in any manner I shall see fit.
                  As the business which required the Presence of Troops at Philadelphia is accomplished & the proceedings approved and acted upon by Congress, I am to desire that all the Troops at that place who are able to March may commence it immediately for West point.  and that such as are not able to march, may be left under proper Officers with orders to follow as soon as they are.  I am Dr Sir Yr Most Obt Servt.
                  
               